DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7, 9-13, and 33-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 3-4, and 33-47 is the inclusion of the limitation a liquid ejection head that includes a first forming unit includes a top surface plate including: an upper surface; a lower surface opposite to the upper surface; a recess recessed upward from the lower surface to the first top surface; and a first protrusion protruding downward from the first top surface and having a lower end at which the bypass channel is open, the first protrusion formed by a step between the lower surface and the first top surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a liquid ejection head that includes a protruding dimension of a first protrusion is less than a protruding dimension of a second protrusion.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation a liquid ejection head that includes a second forming unit having a second top 
The primary reason for the allowance of claims 10-11 is the inclusion of the limitation a liquid ejection head that includes a first a first forming unit further having a first bottom surface facing a first top surface on which a bypass channel is open and a third upward from the first bottom surface facing an opening of the bypass channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation an ejection head that includes a tapered return manifold tapered toward a return opening.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation a liquid ejection head that includes a tapered supply manifold tapered toward a supply opening.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853